Citation Nr: 1603533	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML). 


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL. 

In December 2007, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing has been incorporated into the claims file. 

The issue on appeal was previously before the Board in May 2008 when the claim was denied.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2009, the Court vacated the Board's May 2008 opinion and remanded it back to the Board for actions consistent with a joint motion for remand.  The Board subsequently remanded the case in November 2010 and June 2013 for additional evidentiary development.  The requested development has been accomplished and the issue has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran served as an engineering officer in the Navy during active service; he was exposed to Navy fuel oil during service.  

2.  The Veteran has a current diagnosis of chronic myelogenous leukemia (CML).

3.  There is evidence which links the Veteran's CML to exposure to chemicals contained in Navy fuel oil.



CONCLUSION OF LAW

Chronic myelogenous leukemia was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims entitlement to CML.  During the course of the appeal he has asserted this claim under various bases including based on exposure to:  asbestos; herbicide agents (Agent Orange) pursuant to 38 C.F.R. § 3.309(e); and ionizing radiation pursuant to 38 C.F.R. § 3.311.  A considerable amount of time has been spent developing the Veteran's claim with respect to the last two potential bases for service connection.  Nevertheless, the Board need not address these theories for service connection because the specific regulations related to service connection on the bases of Agent Orange and radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See, Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The evidence establishes that the Veteran has a current disability.  He has been diagnosed with CML since May 2003.  The Veteran's separation papers and service personnel records confirm that he served as an engineering officer in the Navy during active duty.  The Veteran asserts that he was exposed to Navy fuel oil and its component chemicals during these duties.  This assertion is credible based on the documentation showing his training and duties during service.  

The key question at issue is whether the Veteran's exposure to Navy fuel oil and its component chemicals during active duty caused him to develop, or contributed to, his CML.  

A May 2012 medical opinion from a private oncologist states that it is at least as likely as not that the Veteran's chemical exposure during service may have resulted in the neoplastic process resulting in the Veteran's development of CML.  This opinion specifically references the Veteran's exposure to Navy fuel oil and the component chemical of benzine, as well as supporting studies.  

A January 2014 VA examination report was prepared by an advanced registered nurse practitioner.  This report indicates that the issue could not be resolved without resorting to speculation.  The examiner then referenced various reports and studies some of which supported the Veteran's reported chemical exposure as a factor in the development of CML and some of which did not support this assertion.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran has CML and was exposed to fuel oil during service.  The medical opinion from the private oncologist tends to relate the Veteran's current CML to this exposure, while the VA medical opinion of record doesn't offer a finding either in support of, or in opposition to the Veteran's claim.  Resolving all doubt, the Board finds that based on the evidence of record service connection for chronic myelogenous leukemia is warranted.  




ORDER

Service connection for chronic myelogenous leukemia is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


